Third District Court of Appeal
                               State of Florida

                        Opinion filed November 16, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-2128
                         Lower Tribunal No. 08-44050A
                             ________________


                                Enel Charles,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

      Enel Charles, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SALTER, EMAS and FERNANDEZ, JJ.

      PER CURIAM.
      Enel Charles appeals the summary denial of claim Two of his postconviction

motion under Florida Rule of Criminal Procedure 3.850.1 On August 1, 2016, the

trial court denied claim Two based on a determination that Charles failed to amend

claim Two by July 25, 2016 (as he had been directed in an order entered two

months earlier).

      In an order entered on July 12, 2016, however, Charles’ motion for a further

sixty days within which to amend claim Two was granted. That order allowed

Charles until September 12, 2016, to file and serve the amended claim. Charles

also moved for a further extension of time, granted in a trial court order of August

18, 2016, which allowed him until October 17, 2016, within which to file and serve

his amended claim Two.

      We thus reverse and remand the prematurely-entered summary denial order,

with directions that the trial court enter an order granting Charles a further sixty

days to amend claim Two to state a facially sufficient claim, and for further

proceedings as may be appropriate.




1  Charles’ other claims in the motion were denied in a separate order. His appeal
from that order was affirmed as to all claims except claim Two, and reversed and
remanded to permit amendment as to claim Two. Charles v. State, 193 So. 3d 46
(Fla. 3d DCA 2016).

                                         2